Exhibit 10.39

PHARMERICA CORPORATION

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

Annual Retainer: Each non-employee director will receive an annual retainer of
$35,000.

Chairman Retainer: The non-employee chairman of the Board will receive an
additional annual retainer of $15,000 per year.

Committee Chair Retainer: The chairman of the Nominating and Governance
Committee will receive an additional annual retainer of $5,000. The chairman of
the Compensation Committee will receive an additional annual retainer of $5,000.
The chairman of the Audit Committee receive an additional annual retainer of
$10,000.

Board Meeting Fee: Non-employee directors will receive $2,000 for each meeting
of the board attended.

Committee Meeting Fee: Non-employee committee members will receive $1,500 for
each committee meeting attended.

Initial Stock Option Grant: Upon joining the board of directors, each
non-employee director will receive a one-time award of stock options valued at
$120,000. Such stock options will vest in three equal annual installments.

Annual Restricted Stock Grant: Each non-employee director will receive an annual
award of restricted stock valued at $80,000. Such restricted stock will vest in
three equal annual installments.

Exceptions: Directors Paul J. Diaz and R. David Yost agreed not to receive any
compensation for their board service.